Chief Justice Mercur
delivered the opinion of the court, January 7th 1884.
These six cases were argued together. They present substantially the same question. The contention is, whether taxes, for city purposes, may lawfully be assessed, by the city of Pittsburgh on certain property situate therein, owned by these corporations ?
The property of the railroad companies consists of freight stations, offices and depots, round-house, machine shops, passenger stations and ground covered by tracks, and used as ways of approach to the stations and buildings used in connection with the railroads : and the property of the Passenger Railway Company is occupied for the stabling of horses of the company. It is found as a fact in each case, that the property is such as is ordinarily and properly pertinent to the several railroads, and to the railway, as such, and is strictly necessary for their proper operation in exercising their several franchises, that the property is used exclusively for such purposes, and was so used during the years for which the taxes in question were assessed,, and that the property was not then or now assessed as taxable for county purposes.
It is conceded, under the legislation existing prior to the Act of January 4th 1859, P. L. 828, that this property would not bo liable to taxation as real estate. Its exemption from such taxation was settled by a long line of cases, among which are: Ridge Turnpike Company v. Stoever, 6 W. & S. 378; Lehigh Coal & Navigation Company v. Northampton County, 8 Id. 337; Railroad v. Berks County, 6 Barr 70; Navigation Company v. Same, 1 Jones 202; Wayne County v. Del. & Hud. Canal Company, 3 Harris 351; N. Y. & Erie Railroad Co. v. Sabin, 2 Casey 242; West Chester Gas Company v. The County of Chester, 6 Id. 232; Carbon Iron Company v. Carbon County, 3 Wright 251.
While the language of previous Acts, subjecting teal estate to taxation, was broad enough in its general terms to include the public works of a corporation, used as such, with the necessary appurtenances, yet the courts held they were exempt from taxation as land, but were subject to it in another form: Coatesville Gas Co. v. County of Chester, 1 Out. 476. The cases rested on the presumed intention of the legislature, iu the absence of express declaration, not to subject such property to taxation as land. The power, however, of the legislature to make it subject to taxation as real estate, cannot be successfully denied. The taxing power in this Commonwealth is vested absolutely in the legislature, and when not prohibited by the Constitution, it is limited in the exercise of that power by its discretion only. It may tax every species of property perma*541nently within the limits of this state, not exempt by the Constitution thereof, or by the Constitution and laws of the United States. Whatever power it possesses it may delegate to a municipal government, to be legitimately exercised within its corporate limits: N. Y. & Erie R. R. Co. v. Sabin, supra; Pitts., Ft. Wayne & Chicago R. R. v. Commonwealth, 16 P. F. Smith 74; In re Washington Avenue, 19 Id. 363; Butler’s Appeal, 23 Id. 451. The fact that it may authorize the laying of a municipal tax which may be burdensome in its character, does not make it unconstitutional: Kelly v. Pittsburgh, 4 Norris 170; S. C., 14 Otto 78.
Legislative power to tax the property in question as real estate being clear, it remains only to consider whether the legislature has authorized it to be so taxed. This depends on the effect to be given to the Act of 4th January 1859. It is entitled “ An Act to enable the city of Pittsburgh to raise additional revenue.”' A very natural and effective way to raise more revenue, was to impose taxes on property which at that time was exempt from such taxation. Therefore section 3 of the Act declares “ that all real estate situated in said city, owned or possessed by any railroad company shall be and is hereby made subject to taxation for city purposes, the same as other real estate in said city.”
This Act contains no obscure language. It expresses no doubtful meaning. It speaks so clearly that it cannot be misunderstood. Its purpose is distinctly stated in the title. To that end the enacting clause provides that “all real estate” in the city belonging to any railroad company shall be “ subject to taxation for city purposes the same as other real estate in the city.” Other real estate in the city was then taxable for city purposes. Up to that time all the real, estate of any railroad company was not subject to taxation the same as other real estate for the purpose named. Thenceforth, for that purpose, no distinction was to be made between the real estate of a railroad corporation, and that owned by any individual: The lawmakers are presumed to have known that this property was then exempt from such taxation. All other real estate of any railroad company outside of that in question was already subject to this form of taxation. Unless the intention of the'Act was to bring this property within the taxing power of the city, this section has no meaning. We cannot impute to the legislature the folly of assuming that it did not intend to produce a practical result for the benefit of the city. The fact that such property had theretofore been held to be an incident to the corporate franchises of the railroad companies, matters not. It nevortheless was real estate. Land purchased and owned by- copartners as partnership' .property, may, for many purposes, be *542considered personal property, yet for all purposes of taxatiou, it is real estate. The fact that this property was held and used by the railroad companies to facilitate the working of their roads, did not destroy its character as real estate.
. ' It is claimed that the property is exempt from taxation as real estate, under the authority of "Wayne County v. Delaware and Hudson Canal Co., supra, notwithstanding the Act of 1859. At first view that case might appear to sustain this claim. A careful examination of the case, however, leads to a different conclusion. The Act authorizing the canal company in that case, to improve the navigation of the river, declared that “ the property of said company, whether real or personal, within this state, shall at all times be liable for its debts and subject to taxation in like manner as similar property held by an individual or by a corporation now is or may be.” The preamble to the Act recites the fact that the canal company had been incorporated by the legislature of the state of New York : and by the Act of our legislature of 1st April 1825, P. L. 141, the company was authorized “to purchase and hold any quantity of lands situate at any place within ten miles of the waters of the Lackawaxen, not exceeding five thousand acres.” Undoubtedly the purpose of the clause first quoted was to make all the property of the company within this state liable for its debts and subject to taxation. How liable, and how subject ? It did not attempt to create any new forms of proceeding: but to preserve and apply the forms of law then applicable to each kind of property. Its property was to be liable for its debts and subject' to taxation, “ as similar property held by an individual or by a corporation.” That is, so much of its property as was subject to sale on execution or to taxation as individual property might be so sold and taxed ; but such other property as it held and used as essentially necessary for the enjoyment of its franchise was to be held liable for its debts and subject to taxation in like manner as similar property held by a corporation — that is, by'other corporations. The exemption of such property of a corporation from taxation as real estate, was then well recognized law.' The Act does not contain anything indicating an intention to change the manner of its taxation. The court therefore ruled that case On the general principle recognized in other cases where the charters did not contain such language. It is not. applicable to' the present case.
we discover nothing to exempt the Passenger Railway Company from the operation of the Act of 1859. Such a company is within the intent and spirit of the Act, making its real estate subject to taxation as such: Hestonville, Mantua and Fairmount Passenger Railroad Company v. Philadelphia, 8 Norris 210.
*543The alleged error in the mode of proceeding to make the assessments, was not so strongly pressed in the argument. We think the several Acts of Assembly justified the proceeding. The Act of 1859 subjecting this property to taxation declares: “ all taxes levied in pursuance of this Act may be collected as debts of similar amounts are recoverable by law.” The Acts of 22d March 1877, P. L. 16; 28th March 1872, P. L. 606, and 5th of May 1876, P. L. 124, appear to justify the mode of proceeding. We discover no error in the judgments.
Judgment affirmed in each,ease.